Title: [March 1783]
From: Adams, John Quincy
To: 



      Martius. 1783.
      
      
       5. Depart de Copenhague et l’10 arriveé à Hambourg.
      
      
       
        
   
   JA wrote to AA on 28 March, informing her that JQA had been impeded by “terrible Weather” on his journey from St. Petersburg and that “my Son has been another Source of Distress to me.” Receiving a letter from JQA dated 12 March from Hamburg, JA was hopeful that his son would arrive at The Hague by the end of March, but it was another three weeks before JQA reached his destination (Book of Abigail and JohnThe Book of Abigail and ohm Selected Letters of the Adams Family, 1762-1784, ed. L. H. Butterfield, Marc Friedlaender, and Mary-Jo Kline, Cambridge, 1975., p. 344).


       
      
     